Exhibit 10.3

 

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

between

SWITCH AND DATA MANAGEMENT COMPANY LLC

and

ERNEST SAMPERA

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE 1 DEFINITIONS; CONSTRUCTION

   1    1.3.    DEFINITIONS    1    1.4.    CONSTRUCTION    1

ARTICLE 2 EMPLOYMENT AND DUTIES

   1    2.3.    EMPLOYMENT    1    2.4.    POSITION    1    2.5.    DUTIES AND
SERVICES    1    2.6.    DUTY OF LOYALTY    2

ARTICLE 3 STATED TERM AND TERMINATION OF EMPLOYMENT

   2    3.1.    STATED TERM    2    3.2.    THE COMPANY’S RIGHT TO TERMINATE   
2    3.3.    THE EMPLOYEE’S RIGHT TO TERMINATE    3    3.4.    EFFECT OF
TERMINATION.    3

ARTICLE 4 COMPENSATION AND BONUSES

   5    4.1.    BASE SALARY    5    4.2.    BONUSES    5    4.3.    BENEFITS   
5

ARTICLE 5 PROTECTION OF INFORMATION

   6    5.1.    DISCLOSURE TO AND PROPERTY OF THE COMPANY    6    5.2.   
DISCLOSURE TO THE EMPLOYEE    6    5.3.    NO UNAUTHORIZED USE OR DISCLOSURE   
6    5.4.    OWNERSHIP BY THE COMPANY    7    5.5.    ASSISTANCE BY THE EMPLOYEE
   7    5.6.    REMEDIES    8

ARTICLE 6 STATEMENTS CONCERNING THE COMPANY

   8    6.1.    NON-DISPARAGEMENT    8

ARTICLE 7 NONCOMPETITION

   8    7.1.    IN GENERAL    8

ARTICLE 8 MISCELLANEOUS

   9    8.1.    NOTICES    9    8.2.    APPLICABLE LAW    10    8.3.    NO
WAIVER    10    8.4.    SEVERABILITY    10    8.5.    COUNTERPARTS    10    8.6.
   WITHHOLDING OF TAXES AND OTHER EMPLOYEE DEDUCTIONS    10    8.7.    HEADINGS
   10

 

i



--------------------------------------------------------------------------------

   8.8.    GENDER AND PLURALS    10    8.9.    ASSIGNMENT    10    8.10.   
AMENDMENT; ENTIRE AGREEMENT    11    8.11.    ARBITRATION    11

 

ii



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into by and between Switch and Data Management Company LLC, a Delaware limited
liability company (the “Company”), and Ernest Sampera (the “Employee”) effective
as of December 18, 2008 (the “Effective Date”).

BACKGROUND

The Company desires to employ the Employee, and the Employee desires to be
employed by the Company; in each case, on the terms and conditions of this
Agreement. Accordingly, in consideration of the employment by the Company, and
of the compensation and other remuneration to be paid by the Company to the
Employee for such employment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Employee, the
Company and the Employee agree as follows:

TERMS

ARTICLE 1

DEFINITIONS; CONSTRUCTION

1.1. Definitions. In addition to terms defined in the body of this Agreement,
capitalized terms used in this Agreement shall have the meanings given to them
in Exhibit A.

1.2. Construction. Unless the context requires otherwise: (a) references to
Articles and Sections refer to articles and sections of this Agreement;
(b) references to Exhibits and Schedules are to exhibits and schedules attached
to this Agreement, each of which is made a part of this Agreement for all
purposes; and (c) references to money refer to legal currency of the United
States of America.

ARTICLE 2

EMPLOYMENT AND DUTIES

2.1. Employment. Subject to the terms of this Agreement, the Company agrees to
employ the Employee, and the Employee agrees to be employed by the Company,
beginning as of the Effective Date and continuing until the last day of the
Stated Term set forth in Section 3.01 unless earlier terminated or extended in
accordance with this Agreement (such period of employment being referred to
herein as the “Term”).

2.2. Position. During the Term, the Employee shall serve as the Senior Vice
President and Chief Marketing Officer, of the Company. The Employee acknowledges
that the Company is a management company affiliated with Switch & Data
Facilities Company, Inc. (the “Parent”) and that the Employee’s duties under
this Agreement will involve services on behalf of the Company, Parent and the
Parent’s subsidiaries (collectively, the “Switch & Data Group”).

2.3. Duties and Services. The Employee shall perform diligently and to the best
of his abilities the duties and services appertaining to the office referred to
in Section 2.2, as well as such additional duties and services appropriate to
such office that the Board of Directors of the



--------------------------------------------------------------------------------

Parent (the “Board”) or the Chief Executive Officer of the Parent (the “CEO”)
may determine from time to time. The Employee’s employment shall also be subject
to the policies maintained and established by the Board and the CEO, as the same
may be amended from time to time. In furtherance of the foregoing, the Employee
shall devote his full business time, energy and efforts to the business and
affairs of the Company and its affiliates and shall not engage, directly or
indirectly, in any other business or businesses, whether or not similar to that
of the Switch & Data Group, except with the consent of the Board, which consent
may be withheld by the Board in its sole discretion. The foregoing
notwithstanding, the parties recognize and agree that the Employee may engage in
passive personal investments and other business activities that do not conflict
with the business and affairs of the Switch & Data Group or interfere with the
Employee’s performance of his duties hereunder.

2.4. Duty of Loyalty. The Employee acknowledges and agrees that the Employee
owes a fiduciary duty of loyalty, fidelity and allegiance to act at all times in
the best interests of the Switch & Data Group and to do no act that would injure
the business, interests or reputation of the Company or any of its subsidiaries
or affiliates. In keeping with these duties, the Employee shall make full
disclosure to the Board of all business opportunities pertaining to the Switch &
Data Group’s business and shall not appropriate for the Employee’s own benefit
any such business opportunities.

ARTICLE 3

STATED TERM AND TERMINATION OF EMPLOYMENT

3.1. Stated Term. The stated term (the “Stated Term”) of this Agreement shall
commence on the Effective Date and end on December 31, 2009. If neither party
gives written notice of termination at 30 days prior to the end of the Stated
Term or any extension of the Stated Term, this Agreement shall be automatically
extended for a period of one year (an “Extended Year Term”) on the same terms
and conditions as then in effect.

3.2. The Company’s Right to Terminate. Notwithstanding the provisions of
Section 3.1, the Employee’s employment shall terminate prior to the expiration
of the Stated Term as follows:

(a) the Employee’s employment shall automatically terminate upon the Employee’s
death; and

(b) the Company shall have the right to terminate the Employee’s employment at
any time for any of the following reasons:

 

  (i) the Employee’s becoming incapacitated by accident, sickness or other
circumstance that renders him Totally Disabled;

 

  (ii) for Cause; or

 

  (iii) for any reason not described in Section 3.2(a) or 3.2(b)(i) or
(ii) (“Without Cause Termination”).

 

2



--------------------------------------------------------------------------------

3.3. The Employee’s Right to Terminate. The Employee may terminate his
employment hereunder for Good Reason at any time during the Term, in which event
the Employee shall resign from all of his positions with the Company. For
purposes of this Agreement, “Good Reason” shall mean any of the following should
they occur without the Employee’s prior consent:

(a) The assignment to the Employee by the Company of duties significantly
inconsistent with the Employee’s position designated in Section 2.2, or any
significant reduction or significant change in either position, stature, or job
function, except in connection with the termination of employment for Cause or
in connection with the termination of employment by reason of the Employee
becoming Totally Disabled; provided, that “Good Reason” shall not occur pursuant
to this Section 3.3(a) unless and until the Employee first provides written
notice to the Company of such assignment, significant reduction or significant
change within 90 days following the effective date of such assignment,
significant reduction or significant change, and such assignment, significant
reduction or significant change remains uncorrected for more than 30 days
following written notice to the Company by the Employee of same;

(b) A reduction by the Company in the Base Salary or benefits received by the
Employee in violation of this Agreement; provided, that “Good Reason” shall not
occur pursuant to this Section 3.3(b) unless and until the Employee first
provides written notice to the Company of such reduction of Base Salary or
benefits within 90 days following the effective date of such reduction, and such
reduction remains uncorrected for more than 30 days following written notice to
the Company by the Employee of same; or

(c) The transfer of the Employee to a new principal business address that is
located more than fifty miles from the city limits of Tampa, Florida; provided,
that “Good Reason” shall not occur pursuant to this Section 3.3(c) unless and
until the Employee first provides written notice to the Company of such transfer
within 90 days following the effective date of such transfer, and such transfer
remains uncorrected for more than 30 days following written notice to the
Company by the Employee of same. It is understood that from time to time, on a
temporary basis, the Employee shall perform services for the Company at various
locations, worldwide.

The Employee’s termination of his employment shall not constitute a termination
for “Good Reason” unless the effective date of such termination is within one
year following the effective date of the occurrence of the “Good Reason.”

3.4. Effect of Termination.

(a) If Employee’s employment shall terminate by either party giving notice
pursuant to Section 2.1 upon the expiration of the Stated Term, then Employee
shall be paid all earned but unpaid compensation and benefits, and all further
compensation and benefits to Employee hereunder shall terminate
contemporaneously with such termination of employment; provided, if Employee
complies with the provisions of Articles 6 and 7 hereof, then, subject to
subsection 3.4(d) below, Company shall continue to pay Employee the Base Salary
(as defined below) for a period of 6 months after the

 

3



--------------------------------------------------------------------------------

expiration of the Stated Term, in such installments and on the same normal
payroll dates as Company would have paid in accordance with Company’s normal
payroll practice had such expiration not occurred; provided, to the extent
permitted by the applicable benefit plan or Company policy, provide Employee
with continued benefits that were in effect as of the Termination of this
Agreement for a period of six months, as if Employee had remained an active
employee of the Company hereunder for such six months. In the event Employee is
no longer eligible to participate in a benefit plan that was in effect as of the
termination of this Agreement and such ineligibility is caused solely as a
result of the termination of this Agreement, then the Company shall provide that
Employee with substantially similar benefits through commercial insurers or such
other means as the Company shall reasonably determine.

(b) If Employee’s employment shall terminate prior to expiration of the Stated
Term or an Extended Year Term pursuant to Sections 3.2 or 3.3 then, upon such
termination, regardless of the reason therefor, Employee shall be paid all
earned but unpaid compensation and benefits, and all further compensation and
benefits to Employee hereunder shall terminate contemporaneously with such
termination; provided, that upon any termination for “Good Reason” or upon any
“Without Cause Termination,” if Employee complies with the provisions of
Articles 6 and 7 hereof, then, subject to subsection 3.4(d) below, Company shall
(1) pay Employee, in such installments and on the same normal payroll dates as
Company would have paid in accordance with Company’s normal payroll practice had
such termination not occurred, the Base Salary (as defined below) for a period
of twelve months after such termination (the “Severance Term”) (2) pay Employee
the amount of the prior year’s bonus (if any) in twelve equal monthly
installments during the Severance Term, as nearly as practicable, on the same
normal payroll dates that would have been applicable in accordance with the
Company’s normal payroll practice had such termination not occurred, and (3) to
the extent permitted by the applicable benefit plan or Company policy, provide
Employee with continued benefits that were in effect as of the termination of
this Agreement for twelve months, as if Employee had remained an active employee
of the Company hereunder during the Severance Term. With respect to subsection
(3) above, in the event Employee is no longer eligible to participate in a
benefit plan that was in effect as of the termination of this Agreement, and
such ineligibility is caused solely as a result of the termination of this
Agreement, then the Company shall provide Employee with substantially similar
benefits through commercial insurers or such other means as the Company shall
reasonably determine. Notwithstanding the above, if a Change in Control of the
Parent has occurred and a Without Cause Termination or a termination for Good
Reason has occurred, and if the Employee is in compliance with Articles 6 and 7
of this Agreement, then, subject to subsection 3.4(d) below, the Employee shall
be entitled to a lump sum payment equal to 1x times the sum of his Base Salary
and his prior year’s bonus (in any), in addition to the benefits contemplated by
Section 3.4(b)(3).

(c) In light of the difficulties in estimating the damages for an early
termination of this Agreement, Company and Employee hereby agree that the
payments, if any, to be received by Employee pursuant to this Section 3.4 shall
be received by Employee as liquidated damages, and Employee shall not have any
right to any other payment or damages hereunder except for such liquidated
damages. Any lump sum payment due under this section shall be delivered to the
Employee no later than thirty days following the Without Cause Termination or
termination for Good Reason.

 

4



--------------------------------------------------------------------------------

(d) With respect to the payments provided by subsections 3.4(a), (b) and
(c) above (the “Cash Severance Amount”), in the event the aggregate portion of
the Cash Severance Amount payable during the first 6 months of the Severance
Term would exceed an amount (the “Minimum Amount”) equal to 2 times the lesser
of (i) the Employee’s annualized compensation as in effect for the calendar year
immediately preceding the calendar year during which the Employee’s termination
of employment occurs, or (ii) the maximum amount that may be taken into account
under a qualified retirement plan pursuant to Section 401(a)(17) of the Internal
Revenue Code of 1986, as amended (the “Code”) for the calendar year during which
the Employee’s termination of employment occurs, then, to the extent necessary
to avoid the imposition of additional income taxes or penalties or interest on
the Employee under Section 409A of the Code, (x) the Company shall pay a portion
of the Cash Severance Amount equal to the Minimum Amount over the first 6 months
of the Severance Term, in equal installments as nearly as practicable, on the
normal payroll dates that would have been applicable for the Employee had such
termination not occurred, and (y) the Company shall accumulate the portion of
the Cash Severance Amount that exceeds the Minimum Amount and that the Employee
would otherwise be entitled to receive during the first 6 months of the
Severance Term and shall pay such accumulated amount to the Employee in a lump
sum on the first day of the seventh month of the Severance Term, and (z) the
Company shall pay the remainder of the Cash Severance Amount over the remaining
6 months of the Severance Term, in equal installments as nearly as practicable,
on the normal payroll dates that would have been applicable for the Employee had
such termination not occurred.

ARTICLE 4

COMPENSATION AND BONUSES

4.1. Base Salary. During the Term, the Company shall pay the Employee a base
salary equal to $215,000 per year (the “Base Salary”), which the Company shall
pay to the Employee in equal installments paid twice monthly in arrears.

4.2. Bonuses. During the Term, the Company anticipates paying the Employee an
annual bonus equal to fifty percent (50%) of the then current base salary.
Notwithstanding the foregoing, the bonus shall only be payable if and to the
extent certain revenue and management goals are achieved for the particular
bonus period. The performance goals may vary from year to year and must be
agreed upon by the Company and the Employee in advance of each calendar year.
The Employee shall be paid his bonus at the time similarly situated employees
are paid their bonuses. No bonus shall be payable for any period if the Employee
resigns without Good Reason prior to the payment of such bonus.

4.3. Benefits

(a) During the Term, the Employee shall be eligible for participation in
employee benefit plans (as described or defined in Section 3(3) of ERISA),
practices,

 

5



--------------------------------------------------------------------------------

policies and programs of the Company as may be in effect from time to time for
other similarly situated employees of the Company including vacations (20 days
of paid time off per calendar year during the Term) in accordance with the
Company’s then current policy for its executives. Notwithstanding anything to
the contrary in this Agreement, the Company shall have the right to amend or
terminate any of the Company’s employee benefit plans (including its health,
dental, life, accidental death and dismemberment, short term disability or long
term disability welfare plans) so long as such amendment or termination adopted
during any period in which the Employee is receiving benefits under any such
plan is similarly applicable to senior executives of the Company generally. This
Section 4.3(a) shall not entitle the Employee to benefits that are covered more
specifically in other Sections of this Agreement (such as salary continuation,
bonuses and incentive compensation, all of which have been agreed upon
specifically and reflected in this Agreement in such manner.)

ARTICLE 5

PROTECTION OF INFORMATION

5.1. Disclosure to and Property of the Company. All information, designs, ideas,
concepts, improvements, product developments, discoveries, and inventions,
whether patentable or not, which are conceived, made, developed, or acquired by
the Employee, individually or in conjunction with others, during the Term
(whether during business hours or otherwise and whether on the Company’s
premises or otherwise) that relate to the Company’s or any of its Affiliates’
business, products, or services (including, without limitation, all such
information relating to corporate opportunities, research, financial and sales
data, pricing terms, evaluations, opinions, interpretations, acquisitions
prospects, the identity of customers or their requirements, the identity of key
contacts within the customer’s organizations or within the organization of
acquisition prospects, or marketing and merchandising techniques, prospective
names, and marks) (collectively, “Confidential Information”) shall be disclosed
to the Company and are and shall be the sole and exclusive property of the
Company and its Affiliates. Moreover, all documents, videotapes, written
presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, E-mail,
voice mail, electronic databases, maps, drawings, architectural renditions,
models and all other writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression (collectively, “Work Product”) are and shall be the
sole and exclusive property of the Company or its Affiliates. Upon termination
of the Employee’s employment by the Company for any reason, the Employee shall
promptly deliver such Confidential Information and Work Product, and all copies
thereof, to the Company.

5.2. Disclosure to the Employee. The Company may disclose to the Employee, or
place the Employee in a position to have access to or develop, Confidential
Information and Work Product of the Company or its Affiliates.

5.3. No Unauthorized Use or Disclosure. The Employee agrees that he will
preserve and protect the confidentiality of all Confidential Information and
Work Product of the Company and its Affiliates, and will not, at any time during
or after the Employee’s employment by the Company or its Affiliates, make any
unauthorized disclosure of, and will use his best efforts to prevent the removal
from the Company premises of, Confidential Information or Work Product

 

6



--------------------------------------------------------------------------------

of the Company or its Affiliates, or make any use thereof, in each case, except
in the carrying out of the Employee’s responsibilities hereunder. The Employee
shall inform all persons or entities to whom any Confidential Information shall
be disclosed by him in accordance with this Agreement about the confidential
nature of such Confidential Information, and the Employee shall ensure that such
Confidential Information is identified as being confidential, and shall call
such identifying mark to such recipient’s attention. The Employee shall have no
obligation hereunder to keep confidential any Confidential Information if and to
the extent disclosure of any thereof is specifically required by law; provided,
however, that in the event disclosure is required by applicable law and the
Employee is making such disclosure, the Employee shall provide the Company with
prompt notice of such requirement, and shall use his commercially reasonable
efforts to give such notice prior to making any disclosure, so that the Company
may seek an appropriate protective order. At the request of the Company, the
Employee agrees to deliver to the Company, at any time during the Term, or
thereafter, all Confidential Information which he may possess or control. The
Employee agrees that all Confidential Information of the Company or its
Affiliates (whether now or hereafter existing) conceived, discovered or made by
him during the Term, as between the Employee and the Company, exclusively
belongs to the Company (and not to the Employee), and the Employee will promptly
disclose such Confidential Information to the Company and perform all actions
reasonably requested by the Company to establish and confirm such exclusive
ownership. Affiliates of the Company shall be third party beneficiaries of the
Employee’s obligations under this Section. As a result of the Employee’s
employment by the Company, the Employee may also from time to time have access
to, or knowledge of, Confidential Information or Work Product of third parties,
such as customers, suppliers, partners, joint venturers, and the like, of the
Company and its Affiliates. The Employee also agrees to preserve and protect the
confidentiality of such third party Confidential Information and Work Product to
the same extent, and on the same basis, as the Company’s Confidential
Information and Work Product.

5.4. Ownership by the Company. If, during the Employee’s employment by the
Company, the Employee creates any work of authorship fixed in any tangible
medium of expression that is the subject matter of copyright (such as
videotapes, written presentations, or acquisitions, computer programs, E-mail,
voice mail, electronic databases, drawings, maps, architectural renditions,
models, manuals, brochures, or the like) relating to the Company’s or its
Affiliates’ business, products, or services, whether such work is created solely
by the Employee or jointly with others (whether during business hours or
otherwise and whether on the Company’s or its Affiliates’ premises or
otherwise), the Company or its Affiliates shall be deemed the author of such
work if the work is prepared by the Employee in the scope of the Employee’s
employment; or, if the work is not prepared by the Employee within the scope of
the Employee’s employment but is specially ordered by the Company or its
Affiliates as a contribution to a collective work, as a part of a motion picture
or other audiovisual work, as a translation, as a supplementary work, as a
compilation, or as an instructional text, then the work shall be considered to
be work made for hire and the Company shall be the author of the work.

5.5. Assistance by the Employee. Both during the period of the Employee’s
employment by the Company and thereafter, the Employee shall assist, upon
reasonable notice, the Company and its nominee, at any time, in the protection
of the Company’s or its Affiliates worldwide right, title and interest in and to
Work Product and the execution of all formal assignment documents requested by
the Company or its nominee and the execution of all lawful

 

7



--------------------------------------------------------------------------------

oaths and applications for patents and registration of copyright in the United
States and foreign countries, all as may be requested by the Company from time
to time in accordance with applicable law.

5.6. Remedies. The Employee acknowledges that money damages would not be
sufficient remedy for any breach of this Article 5 by the Employee, and the
Company or its affiliates shall be entitled to enforce the provisions of this
Article 5 by terminating payments then owing to the Employee under this
Agreement and to specific performance and injunctive relief as remedies for such
breach or any threatened breach. Such remedies shall not be deemed the exclusive
remedies for a breach of this Article, but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from the
Employee and his agents.

ARTICLE 6

STATEMENTS CONCERNING THE COMPANY

6.1. Non-Disparagement. The Employee shall refrain, both during the employment
relationship and after the employment relationship terminates, from publishing
any oral or written statements about the Company, any of its Affiliates or any
of such entities’ officers, employees and consultants, agents or representatives
that are slanderous, libelous or defamatory; or that disclose private or
confidential information about the Company, any of its Affiliates or any of such
entities’ business affairs, officers, employees and consultants, agents or
representatives; or that constitute an intrusion into the seclusion or private
lives of any officers, employees and consultants, agents or representatives of
the Company or any of its Affiliates; or that give rise to unreasonable
publicity about the private lives of any officers, employees and consultants,
agents or representatives of the Company or any of its Affiliates; or that place
the Company, any of its Affiliates, or any of such entities’ officers, employees
and consultants, agents or representatives in a false light before the public;
or that constitute a misappropriation of the name or likeness of the Company,
any of its Affiliates or any of such entities’ officers, employees and
consultants, agents or representatives. A violation or threatened violation of
this prohibition may be enjoined by the courts. The rights afforded the Company
and its Affiliates under this provision are in addition to any and all rights
and remedies otherwise afforded by law.

ARTICLE 7

NONCOMPETITION

7.1. In General. Executive agrees that, from the date of this Agreement until 12
months after the expiration or termination of this Agreement (the “Non-Compete
Period”), Executive shall not, anywhere in the United States:

(a) directly or indirectly participate in the ownership, management, operation
or control of, or be connected as an officer, employee, partner, director, or
otherwise with, or have any financial interest in or aid or assist anyone else
in the conduct of any business in those states that, as of the expiration or
termination of this Agreement, the Company or its Affiliates are presently doing
business in or that the Company or its Affiliates intends to do business in the
upcoming 12 months (which intent shall have been demonstrated by a resolution or
formal business plan of the board of directors or a committee of the Company or
its Affiliates) that is directly competitive with that

 

8



--------------------------------------------------------------------------------

conducted by Company or its affiliates (a “Competitive Operation”); provided,
however, that this provision shall not preclude Executive from owning not more
than 1% of the equity securities of any publicly held Competitive Operation so
long as Executive does not serve as an employee, officer, director or consultant
to such business;

(b) directly or indirectly, either as principal, agent, independent contractor,
consultant, director, officer, employee, employer, advisor, stockholder,
partner, or in any other individual or representative capacity whatsoever,
either for his own benefit or for the benefit of any other person or entity
either: (i) attempt to hire, contract or solicit with respect to hiring any
employee of Company or its affiliates or (ii) induce or otherwise counsel,
advise or encourage any employee of Company or its affiliates to leave the
employment of Company or its affiliates;

(c) directly or indirectly, either as principal, agent, independent contractor,
consultant, director, officer, employee, employer, advisor, stockholder,
partner, or in any other individual or representative capacity whatsoever,
either for his own benefit or for the benefit of any other person or entity call
upon, solicit, divert or take away, any customer or vendor of Company or its
affiliates with whom Executive dealt, directly or indirectly, during his
engagement with Company or its affiliates, in connection with a Competitive
Operation; provided, however, that Executive may call upon such customers and
vendors for the purpose of promoting sales of Company’s or its affiliates’
services and products to such customers and vendors, and for such other purposes
as are not reasonably intended to result in any reduction in Company’s or its
affiliates’ sales or prospective sales to such customers and vendors.

ARTICLE 8

MISCELLANEOUS

8.1. Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Company to:    Switch & Data Facilities Company, Inc.    1715 N.
Westshore Blvd., Suite 650    Tampa, Florida 33607    Attention: General Counsel
With a copy to:    Holland & Knight LLP    100 North Tampa Street, Suite 4100   
Tampa, Florida 33602    Attention: Robert J. Grammig, Esq.
If to the Employee to:    Ernest Sampera    2406 W. Jetton    Tampa, FL 33629

 

9



--------------------------------------------------------------------------------

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

8.2. Applicable Law. This Agreement is entered into under, and shall be governed
for all purposes by, the laws of the State of Florida.

8.3. No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

8.4. Severability. To the extent permitted by applicable law, the Company and
the Employee hereby agree that any term or provision of this Agreement that
renders such term or provision or any other term or provision hereof invalid or
unenforceable in any respect shall be modified, but only to the extent necessary
to avoid rendering such term or provision invalid or unenforceable, and such
modification shall be accomplished in the manner that most nearly preserves the
benefit of the Company and the Employee’s bargain hereunder. If a court of
competent jurisdiction determines that any term or provision of this Agreement
is invalid or unenforceable, then the invalidity or unenforceability of that
term or provision shall not affect the validity or enforceability of any other
term or provision of this Agreement, and all other terms or provisions shall
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in a materially adverse
manner with respect to either party.

8.5. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

8.6. Withholding of Taxes and Other Employee Deductions. The Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to the Company’s employees generally.

8.7. Headings. The section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

8.8. Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, the singular number includes the plural and
vice-versa, “or” has the inclusive meaning identified with the phrase “and/or,”
and “including” has the inclusive meaning frequently identified with the phrase
“but not limited to.”

8.9. Assignment. This Agreement shall be binding upon and inure to the benefit
of the Company and any successor of the Company, by merger or otherwise. The
Company may assign this Agreement to any of its Affiliates at any time. Except
as provided in the two preceding sentences, this Agreement, and the rights and
obligations of the parties hereunder, are personal and neither this Agreement,
nor any right, benefit, or obligation of either party hereto, shall be subject
to voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the prior written consent of the other
party.

 

10



--------------------------------------------------------------------------------

8.10. Amendment; Entire Agreement. This Agreement may not be changed orally but
only by an agreement in writing agreed to and signed by both parties. The
Company and the Employee shall reasonably cooperate with respect to, and may
jointly amend or modify this Agreement in any mutually agreeable manner to
provide for the application and effects of Section 409A of the Code and any
related regulatory or administrative guidance issued by the Internal Revenue
Service. This Agreement constitutes the entire agreement of the parties with
regard to the subject matter hereof, contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of the Employee by the Company and supersedes any and all prior
agreements.

8.11. Arbitration. Any and all disputes or controversies, whether of law or
fact, and of any nature whatsoever arising from or respecting this Agreement,
shall be decided by arbitration by the American Arbitration Association in
accordance with its Commercial Rules except as modified by this Agreement.

(a) The arbitrator will be mutually selected by the Company and the Employee. If
the Company and the Employee do not so agree on a single arbitrator, the Company
and the Employee shall each select one independent, qualified arbitrator and the
two selected arbitrators shall select a third arbitrator (the three selected
arbitrator(s) are referred to as the “Panel”);

(b) The Arbitration shall take place in Tampa, Florida, or any other location
mutually agreeable to the Parties. At the request of either Party, arbitration
proceedings will be conducted confidentially; in such case all documents,
testimony, and records shall be received, heard, and maintained by the
arbitrators in confidentiality, available for inspection only by the Company or
its Affiliates or the Employee and their respective attorneys and their
respective experts who shall agree in advance and in writing to receive all such
information in confidentiality until such information shall become generally
known. The Panel shall be able to award any and all relief, including relief of
an equitable nature, provided that punitive damages shall not be awarded. The
award rendered by the Panel may be enforceable in any court having jurisdiction
to enforce the award;

(c) Reasonable notice of the time and place of arbitration shall be given to all
Parties and any interested persons as shall be required by law;

(d) The Arbitration shall be final and binding on the parties; and

(e) The parties acknowledge that they are waiving their right to seek remedies
in court, including the right to a jury trial.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

COMPANY: SWITCH AND DATA MANAGEMENT COMPANY LLC By:  

/s/ Keith Olsen

  Keith Olsen, Chief Executive Officer EMPLOYEE:

/s/ Ernest Sampera

Ernest Sampera

 

12



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

As used in the Agreement, the following terms shall have the respective meanings
set forth below or set forth in the provision of the Agreement following such
term.

“Affiliate” shall mean any other person or entity (i) that is directly or
indirectly controlled by the person or entity in question, (ii) that directly or
indirectly controls the person or entity in question, or (iii) that directly or
indirectly is under common control with the person or entity in question. For
purposes of the foregoing definition, (x) a person or entity controls another
entity if it or he directly or indirectly owns, or has the right to vote, at
least 20% of the beneficial interests in the entity or if through other
agreements (e.g., management agreement) has the right to control the policies of
such entity; (y) indirect control includes control held through one or more
tiers of subsidiary or intervening entities (such as corporations, partnerships,
trusts, or limited liability companies); and (z) “control” includes the ability,
directly or indirectly, to direct the management or policies of such entity,
whether through the ownership of voting rights, pursuant to a contract, or
otherwise.

“Agreement” shall have the meaning ascribed to such term in the preamble of this
Employment Agreement.

“Base Salary” shall have the meaning ascribed to such term in Section 4.1 of
this Agreement.

“Board” shall have the meaning ascribed to such term in Section 2.3 of this
Agreement.

“Cause” shall mean that the Employee (A) has engaged in gross negligence or
willful misconduct in the performance of the duties required of him hereunder,
(B) has been indicted with respect to a felony offense, or a criminal
information has been returned with respect to a misdemeanor offense, (C) has
willfully refused to perform the duties and responsibilities required of him
hereunder, (D) has materially breached any then-current material Company policy
or code of conduct established by the Company, which policy or code of conduct
was provided to the Employee prior to such breach, or has continued to
materially breach, after 30 days written notice, any other policy or code of
conduct, (E) has willfully engaged in conduct that is materially injurious to
the Company or any of its affiliates, (F) has breached any material provision of
this Agreement that, if correctable, remains uncorrected for 30 days following
written notice to the Employee by the Company of such breach or (G) has
voluntarily resigned.

“Change in Control” shall mean (i) in the event the Parent’s common stock, par
value $0.0001 per share (“Common Stock”), is not publicly traded on a national
securities exchange, any merger, consolidation, amalgamation, plan of
arrangement, reorganization or similar transaction involving the Parent, other
than a transaction in which the Parent’s shareholders, immediately prior to the
transaction hold, immediately thereafter, not less than fifty percent of the
combined voting power of the then outstanding voting securities with respect to
the election of the board of directors of the resulting entity or the ultimate
parent of the resulting entity, (ii) in the event the Parent’s Common Stock is
publicly traded on a national securities exchange, any merger, consolidation,
amalgamation, plan of arrangement, reorganization or

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

similar transaction involving the Paren, other than a transaction in which the
Parent’s shareholders, immediately prior to the transaction hold, immediately
thereafter, in the same proportion as immediately prior to the transaction, not
less than fifty percent of the combined voting power of the then outstanding
voting securities with respect to the election of the board of directors of the
resulting entity or the ultimate parent of the resulting entity, and (iii) any
liquidation or sale of all or substantially all of the assets of the Parent.

“Company” shall have the meaning ascribed to such term in the preamble of this
Agreement.

“Confidential Information” shall have the meaning ascribed to such term in
Section 5.1 of this Agreement.

“Effective Date” shall have the meaning ascribed to such term in the preamble of
this Agreement.

“Employee” shall have the meaning ascribed to such term in the preamble of this
Agreement.

“Term” shall have the meaning ascribed to such term in Section 2.1 of this
Agreement.

“Totally Disabled” shall mean failure by the Employee, by reason of illness,
incapacity or other disability, to perform his duties or fulfill his obligations
under this Agreement in the view of the Company and as certified in writing by a
competent medical physician chosen by the Company, for a cumulative total of 180
days in any 12-month period.

“Without Cause Termination” shall have the meaning ascribed to such term in
Section 3.2(b)(iii) of this Agreement.

“Work Product” shall have the meaning ascribed to such term in Section 5.1 of
this Agreement.

 

Exhibit A – Page 2